FILED
                                  UNITED STATES DISTRICT COURT                                        JUL 3 1 2012
                                  FOR THE DISTRICT OF COLUMBIA                                Clerk, U.S. District & Bankruptcy
                                                                                             Courts for the Disti 1ct oi Columbia


    Tyrone Julius,                                  )
                                                    )
                     Plaintiff,                     )
                                                    )
            v.                                      )
                                                    )
                                                            Civil Action No.        12 1263
    Veronica Arelis,                                )
                                                    )
                     Defendant.                     )


                                        MEMORANDUM OPINION

            This matter is before the Court on plaintiffs pro se complaint and his application to

    proceed in forma pauperis. The Court will grant plaintiffs application and dismiss the

    complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court

    to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

            The subject matter jurisdiction of the federal district courts is limited and is set forth

    generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

    only when a "federal question" is presented or the parties are of diverse citizenship and the

    amount in controversy exceeds $75,000. A party seeking relief in the district court must at least

    plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

            Plaintiff, a District of Columbia resident, sues an individual who either resides or works

    in the District of Columbia for $199 million in damages. The complaint, devoid of facts,

    presents neither a federal question nor a basis for diversity jurisdiction. A separate Order of

    dismissal accompanies this Memorandum Op ·

                        'fJ\J
    DATE: July   Zfi_, 2012

N